                                          Case 5:21-cv-01846-EJD Document 17 Filed 09/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     NICKOLAS EMANUEL JEREMIAH                      Case No. 21-01846 EJD (PR)
                                         PITTS,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California




                                                       Plaintiff,
 United States District Court




                                  13
                                               v.
                                  14     WEST COUNTY DETENTION
                                  15     FACILITY MEDICAL STAFF, et al.,
                                                      Defendants.
                                  16

                                  17

                                  18          Plaintiff, a county inmate proceeding pro se, filed civil rights complaint pursuant to
                                  19   42 U.S.C. § 1983. Dkt. No. 1. On June 9, 2021, a copy of an order reopening the action
                                  20   and vacating the judgment was sent to the Plaintiff. Dkt. No. 15. On June 30, 2021, the
                                  21   mail sent to Plaintiff was returned to the Court as undeliverable because Plaintiff was no
                                  22   longer in custody. Dkt. No. 16. To date, Plaintiff has had no further communication with
                                  23   the Court.
                                  24          Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must
                                  25   promptly file a notice of change of address while an action is pending. See L.R. 3-11(a).
                                  26   The Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro
                                  27   se party by the Court has been returned to the Court as not deliverable, and (2) the Court
                                  28   fails to receive within sixty days of this return a written communication from the pro se
                                           Case 5:21-cv-01846-EJD Document 17 Filed 09/10/21 Page 2 of 2




                                   1   party indicating a current address. See L.R. 3-11(b).
                                   2            More than sixty days have passed since the mail addressed to Plaintiff at the West
                                   3   County Detention Facility in Richmond was returned as undeliverable. The Court has not
                                   4   received a notice from Plaintiff regarding a new address. Accordingly, the instant civil
                                   5   rights action is DISMISSED without prejudice pursuant to Rule 3-11 of the Northern
                                   6   District Local Rules.
                                   7            The Clerk shall terminate any pending motions.
                                   8            IT IS SO ORDERED.
                                   9            9/10/2021
                                       Dated: _____________________                       ________________________
                                                                                          EDWARD J. DAVILA
                                  10
                                                                                          United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       Order of Dismissal
                                  26   PRO-SE\EJD\CR.21\01846Pitts_dis-LR3

                                  27

                                  28                                                  2
